Citation Nr: 0730340	
Decision Date: 09/26/07    Archive Date: 10/01/07

DOCKET NO.  06-10 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to compensation benefits for back disability 
under the provisions of 38 U.S.C.A. § 1151 due to VA care.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb

INTRODUCTION

The veteran served on active military duty from November 1966 
to November 1968.  This case comes before the Board of 
Veterans' Appeals (Board) on appeal from a July 2005 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office in Huntington, West Virginia (RO).

The veteran testified at a video conference hearing before 
the undersigned in July 2007, and a transcript of the hearing 
is on file.

September 2004 VA treatment records were added to the claims 
files after the April 2007 Supplemental Statement of the Case 
along with a waiver of RO review.  See 38 C.F.R. § 20.1304 
(2006).  


FINDING OF FACT

The veteran is not shown to have incurred a back disability 
due to VA fault or an unforeseen event.


CONCLUSION OF LAW

There is no legal entitlement to benefits pursuant to 
38 U.S.C. § 1151 for back disability due to VA care.  
38 U.S.C.A. § 1151 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.361 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted and became effective.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007).  The notice and duty to assist provisions of 
the VCAA are not applicable to a claim that cannot be 
substantiated because there is no legal basis for the claim 
or because undisputed facts render the claimant ineligible 
for the claimed benefit.  See Manning v. Principi, 16 Vet. 
App. 534 (2002); Livesay v. Principi, 15 Vet. App. 165 
(2001).  The Board finds that such is the case as to the 
issue here on appeal.  

The veteran and his representative claim that benefits under 
38 U.S.C.A. § 1151 are warranted for low back disability 
because the veteran fell and injured his back while trying to 
get off a Ford van supplied by VA for transportation to a VA 
medical center for treatment on August 30, 2004.  The veteran 
contends that one of the steps on the van was defective, that 
he had previously warned VA about the step, and that the 
defective step had caused his injury.

The Board notes that the only independent evidence on file 
about the van, dated in July 2006 and from the Director of 
the Beckley, West Virginia Medical Center, indicates that the 
veteran took a Chevy van for his trip in August 2004 and that 
the van did not have defective steps.  

There is no dispute that the veteran was injured in August 
2004 when he fell while in a van supplied by VA for 
transportation for VA treatment.  The Board would note, 
however, that, in order to warrant disability compensation 
under the provisions of 38 U.S.C.A. § 1151, there needs to be 
evidence that the veteran has a disability caused by (A) 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing hospital care, medical or surgical treatment, or 
examination or (B) an event which is not reasonably 
foreseeable.  

In this case, the injury in question was the result of the 
veteran getting off of a van and was not related to any VA 
medical treatment, examination, or hospitalization, as 
required by statute.  In fact, the veteran has presented no 
contrary evidence or argument to indicate that the accident 
in any way occurred due to or as a consequence of VA medical 
treatment, examination, or hospitalization.  Additionally, 
this cannot be considered an unforeseeable event because the 
veteran said that he knew the van stair was a problem.

Because the veteran does not have, and has not contended that 
he has, disability due to VA medical treatment, examination, 
or hospitalization, or due to an unforeseen event, the law is 
dispositive of this claim.  Therefore, the claim must be 
denied because of lack of legal entitlement under the law.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Consequently, 
entitlement to benefits under the provisions of 38 U.S.C.A. 
§ 1151 is not warranted.


ORDER

VA compensation benefits for back disability, under the 
provisions of 38 U.S.C.A. § 1151, due to VA care, are denied 
as a matter of law.  



____________________________________________
Lloyd Cramp
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


